Per Curiam:
We are of opinion that each count in the complaint states facts sufficient to constitute a cause of action. The order appealed from is, therefore, reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs, with leave to the defendant to withdraw the demurrer and to answer within ten days on payment of such costs; in default thereof the plaintiff to have the relief demanded in the complaint. Present—Clarke, P. J., McLaughlin, Scott, Smith and Page, JJ. Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, with leave to defendant to withdraw demurrer and to answer within ten days on payment of costs in this court and in the court below, and in default thereof judgment directed for plaintiff.